 

Exhibit 10.24

 

DATE OF PROSPECTUS: NOVEMBER 1, 2018

 



ARQULE, INC. 2014 EQUITY INCENTIVES PLAN (“Plan”)

 

Incentive Stock Option Terms and Conditions

 

This document constitutes part of a prospectus covering securities that may be
issued under the Plan and registered under the Securities Act of 1933, as
amended.

 

Neither the Securities and Exchange Commission nor any state securities
commission has approved or disapproved of these securities or has passed upon
the accuracy or adequacy of this prospectus. Any representation to the contrary
is a criminal offense.

 

You should rely only on the information contained or incorporated by reference
in this prospectus. We have not authorized anyone to provide you with
information that is different from what is contained or incorporated by
reference in this prospectus. You should not assume that the information
contained in this prospectus is accurate as of any date other than the date of
this prospectus, and neither the positing of this prospectus nor the issuance of
any securities under the Plan will create any implication to the contrary. This
prospectus does not constitute an offer to buy or sell any securities in any
jurisdiction where it is unlawful to do so.

 

1.       About these Terms and Conditions. ArQule, Inc. (the “Company”) is
required to provide you with a “prospectus” giving a general description of
material information regarding the 2014 ArQule, Inc. Equity Incentives (the
“Plan”) and its operations and the shares of common stock that may be issued
under the Plan. As used herein, “ this prospectus” consists of the following,
taken together:

·these terms and conditions;

·the Plan;

·the documents identified below as being incorporated by reference into this
prospectus; and

·any other documents that the Company specifically identifies in the future as
being part of this prospectus.

 

You should read all of the documents constituting part of this prospectus.

 

2.       Plan Incorporated by Reference. Options are issued pursuant to the
terms of the Plan and may be amended as provided in the Plan. Capitalized terms
used and not otherwise defined in these terms and conditions have the meanings
given to them in the Plan. Unless otherwise specified in the notice of an Award
or other written agreement, these terms and conditions apply to all
non-qualified stock options issued under the Plan. These terms and conditions do
not set forth all of the terms and conditions of the Plan, which are
incorporated herein by reference. The Committee administers the Plan and its
determinations regarding the operation of the Plan are final and binding.

 

3.       Plan Qualifications. The Plan is not qualified under Section 401(a) of
the Internal Revenue Code of 1986, as amended (the “Code”). The Plan is not
subject to the provisions of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”) and is not subject to reporting and disclosure
obligations under ERISA.

 

4.       Exercise Price. The price to be paid for each share of Common Stock
issued upon exercise of the whole or any part of the Option is the Exercise
Price specified in the notice of an Award.

 

 

 

 

DATE OF PROSPECTUS: NOVEMBER 1, 2018

 

5.       Vesting. Unless otherwise specified in the notice of an Award or other
written agreement, the Option will vest and become exercisable in 25% annual,
cumulative installments beginning on the first anniversary of the Date of Grant.
The Option may not be exercised as to any shares after the Expiration Date.

 

6.       Method of Exercise. To exercise the Option, the Option Holder shall
deliver written notice of exercise to the Company specifying the number of
shares with respect to which the Option is being exercised accompanied by
payment of the Option Price for such shares in cash, by check, consideration
received by the Company under a cashless exercise program approved by the
Company, or in such other form, including shares of Common Stock of the Company
valued at their Fair Market Value on the date of delivery, as the Committee may
approve. Promptly following such notice, the Company will credit the Option
Holder’s account with the number of shares with respect to which the Option is
being exercised.

 

7.       Rights as a Stockholder or Employee. The Option Holder shall not have
any rights in respect of shares as to which the Option shall not have been
exercised and payment made as provided above. The Option Holder shall not have
any rights to continued employment by the Company by virtue of the grant of the
Option.

 

8.       Adjustments to Reflect Certain Events. If the outstanding common stock
changes as a result of a stock dividend, stock split, extraordinary cash
dividend, recapitalization, reorganization, split-up, spin-off, combination,
exchange of shares, or the like, the 2014 Plan permits the Committee to
substitute or adjust: (a) the number and class of securities subject to
outstanding awards or the type of consideration to be received upon exercise or
payment of an award, (b) the exercise price of options, (c) the aggregate number
and class of securities for which awards may be granted under the Plan, and/or
(d) the maximum number of securities with respect to which an employee may be
granted awards during any calendar year. In the event of a merger or
consolidation to which the Company is a party or other specified transactions,
the Plan authorizes the Committee to make such changes and adjustments to
outstanding Awards as it deems equitable including causing any Award to become
vested in whole or in part, be assumed by a successor or acquirer, or be
cancelled in consideration of a cash payment equal to the fair value of the
cancelled Award.

 

9.       Option Not Transferable. The Option is not transferable by the Option
Holder otherwise than by will or the laws of descent and distribution, and is
exercisable, during the Option Holder's lifetime, only by the Option Holder. The
naming of a Designated Beneficiary does not constitute a transfer.

 

10.     Exercise of Option after Termination of Employment. Except as set forth
in paragraph 11 or otherwise specified in the notice of an Award or other
written agreement, if the Option Holder’s employment with the Company is
terminated for any reason other than by disability (within the meaning of
Section 22(e)(3) of the Code) or death, the Option Holder may exercise the
rights which were available to the Option Holder at the time of such termination
only within three months from the date of termination. If Option Holder’s
employment is terminated as a result of disability, such rights may be exercised
within twelve months from the date of termination. Upon the death of the Option
Holder, his or her Designated Beneficiary shall have the right, at any time
within twelve months after the date of death, to exercise in whole or in part
any rights that were available to the Option Holder at the time of death.
Notwithstanding the foregoing, no rights under the Option may be exercised after
the Expiration Date.

 

 

 

 

DATE OF PROSPECTUS: NOVEMBER 1, 2018

 

11.     Exercise of Option upon Retirement. Upon Retirement, as defined below
and notwithstanding the exercisability schedule set forth on the face of these
terms and conditions, the Option may be exercised in whole or part until the
earlier of up to two years from the date of Retirement or the Expiration Date.
Unless otherwise determined by the Committee in its sole discretion,
“Retirement” as to any Option Holder shall mean such person’s leaving the
employment of the Company after reaching age 55 with ten (10) years of full-time
continuous service with the Company; provided, that the sum of the Option
Holder’s age plus the number of years of continuous service equal or exceed
seventy (70). The Committee’s determination of the reason for termination of the
Option Holder’s employment shall be conclusive and binding on the Option Holder
and his or her representatives or legatees.

 

12.    Compliance with Securities Laws. It shall be a condition to the Option
Holder's right to purchase shares of Common Stock hereunder that the Company
may, in its discretion, require (a) that the shares of Common Stock reserved for
issue upon the exercise of the Option shall have been duly listed, upon official
notice of issuance, upon any national securities exchange or automated quotation
system on which the Company's Common Stock may then be listed or quoted, (b)
that either (i) a registration statement under the Securities Act of 1933 with
respect to the shares shall be in effect, or (ii) in the opinion of counsel for
the Company, the proposed purchase shall be exempt from registration under that
Act and the Option Holder shall have made such undertakings and agreements with
the Company as the Company may reasonably require, and (c) that such other
steps, if any, as counsel for the Company shall consider necessary to comply
with any law applicable to the issue of such shares by the Company shall have
been taken by the Company or the Option Holder, or both. The certificates
representing the shares purchased under the Option may contain such legends as
counsel for the Company shall consider necessary to comply with any applicable
law.

 

13.     Payment of Taxes. In general, no taxable income is realized by an Option
Holder upon the grant of an incentive stock option. If stock is issued to the
Option Holder pursuant to the exercise of an incentive stock option, and if no
Disqualifying Disposition (as defined below) of such shares is made by the
Option Holder within two years after the date of grant or within one year after
the transfer of such shares,, then upon the sale of such shares, any amount
realized in excess of the option price will be taxed to the Option Holder as a
long-term capital gain and any loss sustained will be a long-term capital loss.
However, if the Option Holder disposes of the shares acquired on exercise before
the later of the second anniversary of the date of grant or one year after the
receipt of the shares by the Option Holder (a “Disqualifying Disposition”), the
Option Holder generally would include in ordinary income in the year of the
Disqualifying Disposition an amount equal to the excess of the fair market value
of the shares at the time of exercise (or, if less, the amount realized on the
disposition of the shares), over the exercise price paid for the shares. Subject
to certain exceptions, an incentive stock option generally will not be treated
as such if it is exercised more than three months following termination of
employment. If an incentive stock options is exercised at a time when it no
longer qualifies as an incentive stock option, it will be treated for tax
purposes as a non-qualified stock option. The above discussion briefly
summarizes certain federal income tax consequences of incentive stock options
under the Plan and does not attempt to describe all possible federal or any
foreign, state, local, or other tax consequences related to awards or tax
consequences based upon particular circumstances.

 

14.     Where to Find More Information. The Company is subject to the
information and reporting requirements of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”), and in accordance therewith, files periodic
reports, proxy statements and other information with the SEC. Such reports,
proxy statements and other information can be inspected and copied at the Public
Reference Room maintained by the SEC at 100 F Street, N.E., Washington, D.C.
20549. Please call the SEC at 1-800-SEC-0330 for further information.
Additionally, copies of reports, proxy statements and other information filed
with the SEC electronically by the Company may be inspected by accessing the
SEC’s website at http://www.sec.gov or on the Company’s website at
http://www.arqule.com.

 

 

 

 

DATE OF PROSPECTUS: NOVEMBER 1, 2018 

 



 

The Company will furnish without charge to each person who is eligible to
participate in the Plan, upon such person’s written or oral request, a copy of
these terms and conditions and all of the documents incorporated by reference
herein, other than exhibits to such documents (unless such exhibits are
specifically incorporated by reference into such documents). Requests for
documentation, as well as any questions regarding the Plan, should be directed
to: Lee Colbert, Payroll Accountant.

 

15.     Incorporation of Certain Documents by Reference. The following documents
filed with the SEC by the Company are incorporated in this Prospectus by
reference:

 

·The Company’s Annual Report on Form 10-K for the year ended December 31, 2017
filed with the Commission on March 5, 2018;

 

·The Company’s Current Reports on Form 8-K filed with the Commission on February
7, 2018, February 22, 2018, April 17, 2018, May 10, 2018 and July 13, 2018;

 

·The Company’s Quarterly Report on Form 10-Q for the quarters ending March 31,
2018, June 30, 2018 and September 30, 2018 filed with the Commission on May 7,
2018, August 1, 2018, and October 31, 2018, respectively.

 

·The Company definitive Proxy Statement on Schedule 14A, filed with the
Commission on March 29, 2018; and

 

·The description of the Company’s common stock contained in our Registration
Statement on Form 8-A, filed with the SEC on September 25, 1996, including any
amendment or report filed for the purpose of updating such description.

 

All documents filed by the Company pursuant to Sections 13(a), 13(c), 14 and
15(d) of the Exchange Act subsequent to the date of this prospectus and prior to
the termination of the offering of the common shares offered by this prospectus
are deemed to be incorporated by reference into this prospectus and to be a part
hereof from the respective dates of filing of such documents. Any statement
contained in a document incorporated or deemed to be incorporated by reference
herein is deemed to be modified or superseded for purposes of this prospectus to
the extent that a statement contained herein or in any other subsequently filed
document which is also incorporated by reference herein modifies or supersedes
such statement. Any statement so modified or superseded is not deemed, except as
so modified or superseded, to constitute a part of this prospectus.

 



 

